[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-16330                   APRIL 27, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                  D. C. Docket No. 94-00201-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MICHAEL BOLDEN,
a.k.a. Mizzo,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (April 27, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Michael Bolden, through counsel, appeals the sentence imposed
by the district court following the grant of his pro se motion for a reduced

sentence, pursuant to 18 U.S.C. § 3582(c)(2). Bolden’s § 3582(c)(2) motion was

based on Amendment 706 to the Sentencing Guidelines, which reduced the base

offense levels applicable to crack cocaine offenses. On appeal, Bolden argues that

the district court erred in its application of § 3582(c)(2) when it refused to sentence

him below the minimum of the amended guideline range. Bolden asserts that,

despite the language of U.S.S.G. § 1B1.10, which constrains the court’s authority

to vary from the amended range, that section, like all of the guidelines, is merely

advisory under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed.

2d 621 (2005).

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). A district court may modify a term of imprisonment “in the

case of a defendant who [was] sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing

Commission.” Id. The applicable policy statements, found in § 1B1.10, state that

“the court shall not reduce the defendant’s term of imprisonment under 18 U.S.C.



                                           2
§ 3582(c)(2) and this policy statement to a term that is less than the minimum of

the amended guideline range.” U.S.S.G. § 1B1.10(b)(2)(A).

      We conclude that Bolden’s arguments are foreclosed by precedent. See

United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (holding that

Booker does not “prohibit the limitations on a judge’s discretion in reducing a

sentence imposed by § 3582(c)(2) and the applicable policy statement by the

Sentencing Commission”), petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-

8664). Accordingly, we affirm his sentence.

      AFFIRMED.




                                          3